I am unable to agree with the main opinion in this case, and I am not in accord with the view expressed in the specially concurring opinion of Judge ANDERSON that section 6676, Code of 1930, prescribing the powers and duties of boards of trustees of agricultural high schools, violates section 201 of the Constitution of 1890, requiring "the Legislature to encourage by all suitable means, the promotion of intellectual, scientific, moral and agricultural improvement, by establishing a uniform system of free public schools, by taxation, or otherwise, for all children between the ages of five and twenty-one *Page 502 
years, and, as soon as practicable, to establish schools of higher grade."
It seems clear to me that agricultural high schools established under article 16, chapter 163, Code of 1930, are not a part of the common free school system. Aside from the fact that agricultural high schools may teach the same subjects as are taught in the free schools of the state, there is little of similarity between such schools, either in the manner of establishment, organization, control, or support, or in the primary purposes sought to be accomplished. Section 201 of the Constitution requires the Legislature to establish a uniform system of free public schools for all children between the ages of five and twenty-one years, and enjoins upon it the duty to establish, as soon as practicable, schools of higher grade, that is, in my opinion, schools of a higher grade as a part of the uniform free public school system. In Otken v. Lamkin, 56 Miss. 758, it was held that the "schools of higher grade" provided for by section 1 of article 8 of the state Constitution (now section 201 of the Constitution of 1890) were embraced in the general scheme of that article as well as the "free public schools" provided for therein, and that they were, when established, equally entitled to share in the common school fund created by said article. But neither this requirement of the Constitution, nor compliance therewith, prohibits the Legislature from establishing or supporting other schools outside of the common school system which, as an incident to the main purpose of such schools, teach those subjects or branches of learning which are taught in the uniform system, and this court so held in the case of Chrisman v. Brookhaven, 70 Miss. 477, 12 So. 458, 459, wherein the court said: "It [the Constitution] enjoins upon the Legislature to establish and maintain a uniform system of free public schools, but does not prohibit the establishment of other schools *Page 503 
outside of its system, and the Legislature may provide for schools at pleasure not invading the constitutional scheme." See, also, State Teachers' College v. Morris (Miss.), 144 So. 374, 376.
It is said, however, in the specially concurring opinion herein that the Chrisman Case is in conflict with the case of Ellis v. Greaves, 82 Miss. 36, 34 So. 81, 82, and is therefore of no value as a precedent. Upon the particular point here being considered I rest upon the announcement of the court itself in the Ellis v. Greaves Case that: "Nor does the case of Chrisman v. City of Brookhaven, 70 Miss. 477, 12 So. 458, in any way conflict with our view. The only thing held by that case is simply `that, while the Legislature may not authorize a diversion of the common-school fund, it may empower local authorities to provide schools outside the established system, and to pay therefor by taxation.'" This is a clear reannouncement of the principle that section 201 of the Constitution is not a limitation on the power of the Legislature to authorize the establishment of schools outside of the established free public school system, and to pay therefor by taxation.
The next question that arises then is, Are agricultural high schools established, organized, and conducted under the provisions of article 16, chapter 163, Code of 1930 (sections 6674 to 6693, inclusive), a part of the common or free public school system required by section 201 of the Constitution?
Many of the pertinent provisions of these sections authorizing the establishment, and providing for the government, control, and operation of agricultural high schools are in substance set forth in the main opinion, and they will not be repeated here further than to call attention in a general way to the points of dissimilarity between such schools and the free public schools which, to my mind, demonstrate that they are not and cannot be a part of the latter class of schools. *Page 504 
In compliance with the constitutional mandate, the Legislature has provided a uniform system of public schools throughout the state. For the establishment and for conducting these schools it has provided for the creation of school districts of five, and only five, kinds or classes, that is — common school districts, which are ordinary rural schools organized by the county school board; consolidated districts with one school in each district; special consolidated districts with more than one school in each district; municipal separate districts; and rural separate districts, to all of which schools, except the common rural school, may be added as a part thereof, by the governing authorities, high school grades, or courses. For the government and control of each of these various classes of free public schools it has provided for the election of trustees and prescribed in detail their powers and duties. It has provided for the support thereof out of a common school fund created and distributed in accordance with section 206 of the Constitution of 1890, and it was held in Otken v. Lamkin, and State Teachers' College v. Morris, supra, that the school fund provided by this section of the Constitution can only be applied to such schools as come within the uniform system and are under the supervision and control of the public officers charged with the duty of establishing and supervising that system of schools.
The main purpose of agricultural high schools as set forth in section 6680, Code of 1930, is "to teach theoretical and practical agriculture and home economics, and to be of real service to the farmers of the county." The features that distinguish this class of schools from those established as free public schools are many and important. The trustees of a common free school of a county in which an agricultural high school is located have nothing to do with the management or control of such school, except to elect teachers for the common school department *Page 505 
where a common school is taught in connection therewith. The government, control, and management of agricultural high schools are vested in a separate board of trustees of six members. Upon this board there is conferred the general power to control the property, elect and fix salaries of all teachers of the school, and full power to do all things necessary to the successful operation of the school. Each agricultural high school is required to own and operate a dairy, an approved poultry farm of not less than one hundred hens, a model garden for vegetables and truck crops of one acre for each twenty boarders. It is required that each school shall own and keep a number of pure bred hogs sufficient for teaching and demonstration purposes; shall own and cultivate a school farm demonstrating the yield per acre and the best method of cultivation of such crops as are suitable to the particular locality of the school, and shall compel its students to take part in all its work for the specific purposes of encouraging farm life in this state and acquiring a practical knowledge of the same. It is required that such schools shall do such extension work and maintain such agricultural and home science laboratory equipment as may be prescribed by the state board of education; that the sciences and other subjects taught in such schools shall be connected vitally with the social and economic life of the school and county. Each school is required to own and operate an incubator for the teaching of poultrying, and also a modern canning outfit for the use of the school and for demonstration work in the various communities of the county. As a prerequisite to the graduation of girls from such schools a demonstration of ability as seamstresses, and in all things necessary to ordinary household management, is required. Certainly it was never within the contemplation of the Constitution makers that schools required to engage in all these activities, and *Page 506 
which were organized for a limited primary purpose, should become a part of the uniform system of public schools which all the children of the state between the ages of five and twenty-one years are entitled and required to attend.
If agricultural high schools were a part of the uniform system of free public schools, they would be entitled to support out of the general common school fund provided in compliance with section 206 of the Constitution, but so far as I am advised it has never been contended or contemplated by any one that such schools were, or are, entitled to share in this fund. An entirely different method has been provided for the support of such schools, that is, by a levy of taxes on the property of the county or counties establishing such schools, supplemented by funds appropriated by the Legislature for that special purpose out of the general state funds. All funds provided for the establishment, support, and maintenance of these agricultural high schools are entirely separate and distinct from the common school fund, and that such is the case, we have a direct legislative expression in the requirements of sections 6687 and 6688, Code of 1930, that when an agricultural high school is abolished or abandoned, the board of supervisors shall dispose of all the property of such school, and, after paying all outstanding obligations, pay the balance into the common school fund of the county or counties owning the school.
Another marked feature of differentiation between schools of the uniform free school system and agricultural high schools is that all children of the state between the ages of five and twenty-one years are entitled, and indeed required, to attend the schools of the uniform system, while there is no age limit fixed for students in agricultural high schools, and young men and women over the age of twenty-one years may, and in fact do, *Page 507 
attend these schools and avail themselves of all the privileges thereof, none of which are required by law to be furnished free.
While there are others, I think I have sufficiently noted the points of difference between these classes of schools, and, if the announcement of the court in State Teachers' College v. Morris, supra, that "in order for a school to be within the system of free public schools required by section 201 of the Constitution, the establishment and control thereof must be vested in the public officials charged with the duty of establishing and supervising that system of schools," is kept in view, I think it is manifest that agricultural high schools are not a part of the uniform free public school system, and that consequently the power of the Legislature to provide for their control and management, and for charging tuition and fees therein, is not controlled by section 201 of the Constitution. If section 6676, Code of 1930, providing for the appointment of trustees of agricultural high schools, and prescribing their powers and duties, violates section 201 of the Constitution, then, in my judgment, it follows as a necessary sequence that the entire legislative plan for the organization and government of these schools must be held to be violative of this constitutional provision and must be stricken down.
I do not understand that the main opinion challenges the constitutionality of section 6676, Code of 1930, or the power of the Legislature to charge, or authorize the charging of the fees in question, but it proceeds upon the theory that the Legislature has not authorized the trustees to charge such fees and make the payment thereof a condition precedent to entrance or continuance as a student in the school. The main opinion contains a lengthy argument and the citation of a great many authorities to establish a principle that, so far as I am advised, is not controverted by any one, that is — that *Page 508 
trustees of school districts and other local school organizations possess such powers, and such only, as have been expressly conferred on them by statute, or are necessarily implied from those so conferred, or from the duties imposed upon them. I readily concede that such principle is one of universal application.
If there are no constitutional limitations upon the power of the Legislature to establish and provide for the government and operation of schools of the class here involved, which are designed for the accomplishment of a particular and special purpose named in the statute authorizing the establishment thereof, then its power to prescribe, either directly or through duly constituted subordinate boards or agencies, a curriculum, and extra curricula activities, mandatory or elective, and to charge tuition or fees for all, or any part of the prescribed course of study or such special activities as are deemed necessary to the successful operation of that school, is limited only by the test of reasonableness. There is no duty enjoined upon the Legislature to furnish without cost the facilities offered by agricultural high schools, or the special training to be obtained therein. These schools were established for a special purpose and to afford an opportunity for special training to all who desired to avail themselves thereof, and who were willing to abide by the prescribed regulations, and pay such tuition and fees as are required for the mandatory courses of study and special activities, incident to and in aid of such courses of study, and in aid of the more complete and perfect accomplishment of the primary purpose of such schools. Entrance into these institutions of learning and special training is not an absolute right, but a privilege to be obtained by compliance with all reasonable requirements or regulations for such entrance, and the fact that certain facilities, or courses of study, are furnished without cost to the student *Page 509 
does not entitle him to demand that all be free, or that he be relieved from any required course, or from these extracurricula activities.
By section 6676, Code of 1930, the government and control of agricultural high schools is vested in a board of trustees of six members, and these trustees are granted full power to do all things necessary to the successful operation of the school. For the general purpose of the successful operation of the school, the power granted to the trustees is unlimited. The Legislature has not deemed it necessary to specify in detail the power and duties of the board of trustees, but has covered the entire subject by the general and broad grant of "full power" to do "all things" necessary for the successful operation of the school. Power could not be conferred in broader or more comprehensive terms.
It is said in the main opinion that this grant of "full power" must be interpreted in the light of the purposes for which the school is created, and that the power conferred must be limited to disciplinary control and business management of such schools. I am unable to follow any line of reasoning so limiting the plain language of the statute. It is true that the grant of "full power" to do all things necessary for the successful operation of these schools must be interpreted in the light of the purposes for which they are created, but there are things necessary for the successful operation of schools of this character other than disciplinary control and business management. In any event, a regulation fixing tuition and fees and requiring the payment thereof by those who avail themselves of the facilities and advantages furnished may properly be classified under the head of business management of the school. That the Legislature itself had the power to impose and require the payment of these charges or fees, if it deemed them necessary for the successful operation of such schools, would *Page 510 
hardly be controverted. Whatever power the Legislature has in that regard has been conferred upon the trustees by the grant of "full power" to do "all things," and in the lawful exercise of their judgment and discretion in determining what "is necessary to the successful operation of the school" the courts have no right to interfere on the ground that their action is characterized by lack of wisdom or sound discretion. An exercise of honest judgment, although erroneous, is not an abuse of the discretion committed to the trustees of these schools by the Legislature, and consequently their act in determining that these fees are necessary to the successful operation of the school is not subject to review by the courts, unless they have acted arbitrarily or unreasonably. Whenever the power and discretion vested in the trustees have been arbitrarily and unreasonably exercised, the courts may and will interfere upon proper application, but the main opinion is not based upon the ground that the requirement of fees for these extracurricula activities was an arbitrary and unreasonable exercise of the power granted.
The main opinion quotes liberally from, and relies strongly on, the case of State v. Regents of University, 35 Kan. 389, 40 P. 656, 658, 29 L.R.A. 378, but I think that case is clearly distinguished from the case at bar by the statement appearing in the quoted paragraph of the opinion that "section 11, chapter 258, Laws 1889, which was in force at the time the action was brought, reads: `Admission into the university shall be free to all the inhabitants of the state.'" There is no constitutional or statutory requirement that admission into agricultural high schools shall be free to all inhabitants of this state.
In the case of Jones v. Day, 127 Miss. 136, 89 So. 809, 18 A.L.R. 645, this court held that a regulation that all male students of an agricultural high school should wear *Page 511 
khaki uniforms while attending the school was a reasonable regulation and a proper exercise of the power to do all things necessary to the successful operation of the school. It is said that this case is no authority for the regulations sought to be sustained in the case at bar, for the reason that the requirement that uniforms be worn at all times while in attendance at the school was in aid of discipline. It may be true that the requirement of uniforms may be partially justified on disciplinary grounds, but there are other well recognized and important considerations that enter into the determination of the reasonableness of a regulation requiring the wearing of uniforms, and, while I concede that Jones v. Day, supra, is not necessarily controlling here, I think it has strong persuasive force in aid of my views. I think the rule or regulation requiring the payment of the fees in question is a reasonable exercise by the trustees of a power expressly granted by statute.
I am authorized by Judge GRIFFITH to say that he concurs in this dissent.